ROBIN R. LADELY, DONNA J. LADELY, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentLadely v. CommissionerDocket No. 9565-77.United States Tax CourtT.C. Memo 1979-85; 1979 Tax Ct. Memo LEXIS 436; 38 T.C.M. (CCH) 348; T.C.M. (RIA) 79085; March 15, 1979, Filed *436  Robin R. Ladely, pro se.  Michael R. McMahon, for the respondent.  FAYMEMORANDUM FINDINGS OF FACT AND OPINION FAY, Judge: Respondent determined an income tax deficiency against petitioners for 1974 in the amount of $192.64.  The deficiency was based on respondent's disallowance of $877.81 of medical expenses deducted by petitioners on their return.  At trial petitioners presented no evidence to substantiate the claimed medical expenses.  Instead they requested to have their case tried before a jury.  FINDINGS OF FACT At the time of filing their petition herein, Robin R. and Donna J. Ladely, husband and wife, resided in Tacoma, Wash.OPINION At the trial of this case, petitioners requested a trial by jury, relying on the Seventh Amendment to the Constitution.  It is settled that there is no right to a trial by jury in the Tax Court under the Seventh Amendment, nor by statute. Swanson v. Commissioner,65 T.C. 1180">65 T.C. 1180 (1976); Cupp v. Commissioner,65 T.C. 68">65 T.C. 68 (1975), affd.  559 F.2d 1207">559 F.2d 1207 (3d Cir. 1977). With respect to the medical expense deduction, petitioners have the burden of proof.  Rule 142(a), Tax*437  Court Rules of Practice and Procedure.  Since petitioners failed to introduce any evidence to substantiate the deduction, they have failed to carry their burden.  Accordingly, we have no choice but to sustain respondent's determination.  Decision will be entered for the respondent.